Distilling prohibited liquor, or (and) unlawfully being in possession of a still, etc., to be used for that purpose.
The evidence, relative to the appellant leaving the state and residing in Arkansas shortly after the time it was charged the offense was committed, was properly admitted to show flight. McConnell v. State 13 Ala. App. 79, 69 So. 2d 333.
Although some time may have elapsed from the time of the alleged offense to the leaving, there was evidence that the officers had been looking for the accused during the interim, and were unable to locate him. *Page 419 
Sweatt v. State, 156 Ala. 85, 47 So. 2d 194. The weight of this evidence, in connection with that tending to show the later residence of the appellant in Arkansas, was properly left to the jury. See Owens v. State, 215 Ala. 42, 109 So. 109.
There was direct positive testimony tending to show appellant's guilt, as charged. The general affirmative charge in his favor was, of course, properly refused.
The other written requested and refused charges were, each of them, either obviously incorrect, or the substance of same was covered by, and included in, the trial court's oral charge, in connection with the written charges given.
We find, nowhere, prejudicial error, and the judgment of conviction is affirmed.
Affirmed.